Citation Nr: 1025094	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-43 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 2002 
for the grant of service connection, with a 10 percent 
evaluation, for pseudofolliculitis barbae.  

2.  Entitlement to service connection for a speech 
impairment/impediment.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

	
ATTORNEY FOR THE BOARD

A.L., Associate Counsel

INTRODUCTION

The Veteran had active service from November 1990 to January 
1994.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2008 rating decision, which 
granted an initial 10 percent rating for pseudofolliculitis 
barbae from November 19, 2002, and a January 2004 rating decision 
denying service connection for a speech impairment and TDIU, from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran's claims for an increased initial (compensable) 
rating for pseudofolliculitis barbae and TDIU were previously 
before the Board in February 2007 and were remanded for further 
development, specifically to allow the Veteran a travel board 
hearing before a Veterans Law Judge.  The Veteran failed to 
report for his hearing, which had been scheduled for August 2007.  

Those claims again came before the Board in May 2008, as did a 
new claim for entitlement to service connection for a speech 
impairment.  The May 2008 Board decision granted an initial 10 
percent disability rating for the Veteran's pseudofolliculitis 
barbae and remanded the speech impairment and TDIU claims for 
further development.  

The issue of service connection for bone loss, which was 
previously denied by VA, is being referred, having been 
raised by the record, specifically a November 2009 
statement, as it has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over that claim and refers it to 
the AOJ for appropriate action.  

The issues of service connection for a speech impairment and TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
pseudofolliculitis barbae was granted by a January 2004 rating 
decision, which assigned a noncompensable rating from November 
19, 2002.

2.  A May 13, 2008 Board decision granted an initial 10 percent 
disability rating for the Veteran's service-connected 
pseudofolliculitis barbae.

3.  A July 2008 rating decision increased the Veteran's service-
connected pseudofolliculitis barbae disability rating to 10 
percent, effective November 19, 2002.

4.  The Veteran's current application for service connection for 
pseudofolliculitis barbae, received February 26, 2003, is the 
only such application received.


CONCLUSION OF LAW

The criteria for an effective date prior to November 19, 2002 for 
the grant of service connection, with an initial 10 percent 
disability rating, for pseudofolliculitis barbae, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
The Veteran's earlier effective date claim arises from his 
disagreement with the effective date of service connection 
following a grant of service connection for pseudofolliculitis 
barbae.  Courts have held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.   Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A (a); 38 C.F.R. § 3.159(c), (d).  The Veteran's available 
relevant service and medical records have been obtained, as 
discussed below.   There is no indication of any additional, 
relevant records that the RO failed to obtain.  Further, the 
dispositive factual matters in this case pertain to documents 
that have been on file for many years.  There is no indication 
that there exists additional evidence that has not been 
associated with the claims file.  As the current issue turns on a 
technical matter of law and a specific set of facts as they 
existed in the past, there is no need to obtain a VA compensation 
examination or medical opinion under the circumstances of this 
case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, 
VA's duties to notify and assist have been satisfied and the 
Board turns to an evaluation of the Veteran's claim on the 
merits.   

Merits of the Claim

The Veteran essentially contends that his effective date should 
be from the date of his discharge from service, as indicated in 
his October 2008 Notice of Disagreement.  

Generally, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim for 
increased compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with  the facts found, but 
shall not be earlier than the date of  the receipt of an 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board notes that the RO appears to have based the November 
19, 2002 effective date on the erroneous use of the date of 
receipt of the Veteran's claim for an increased rating for his 
service-connected migraines.  A January 2004 rating decision 
initially granted service connection, with a noncompensable 
rating, for pseudofolliculitis barbae from November 19, 2002.  
None of the documents received on November 19, 2002 or prior to 
December 26, 2003 even referenced a claim for service connection 
for pseudofolliculitis barbae.
 
The Veteran's initial application for VA benefits for service 
connection for pseudofolliculitis barbae was received on December 
26, 2003.  The initial claim for service connection for 
pseudofolliculitis barbae was granted by a January 2004 rating 
decision, which as previously indicated, assigned a 
noncompensable rating from November 19, 2002, the date of receipt 
of a different one of his claims then on appeal, for an increased 
rating for migraines.  

A May 13, 2008 Board decision subsequently granted an initial 10 
percent disability rating for the Veteran's service-connected 
pseudofolliculitis barbae.  A July 2008 rating decision then 
increased the Veteran's service-connected pseudofolliculitis 
barbae disability rating to 10 percent, effective November 19, 
2002, the date from which he had initially been granted service 
connection.  The Veteran perfected an appeal to this latter 
decision, asserting, in pertinent part, that he was entitled to 
an earlier effective date.  

Upon review of the evidence of record in conjunction with the 
applicable laws and regulation, the assignment of an effective 
date prior to November 19, 2002 for the grant service connection 
for pseudofolliculitis barbae cannot be granted.  The December 
26, 2003 claim application represented the first claim for 
service connection for pseudofolliculitis barbae ever received by 
VA.  Indeed, the effective date erroneously granted the Veteran, 
of November 19, 2002, was prior to the date of the actual receipt 
of the claim.

As previously indicated, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with  the 
facts found, but shall not be earlier than the date of  the 
receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

The Veteran has argued that he should be granted service 
connection from the day following his separation from service.  
However, under 38 C.F.R. § 3.400(b)(2), service connection from 
the day following separation from active service or date 
entitlement arose can only be granted if the claim was received 
within 1 year after separation from service; otherwise, the later 
of the date of receipt of claim or date entitlement arose is the 
effective date.

As previously discussed, the Veteran did not file his claim until 
December 26, 2003, almost a decade following his January 1994 
separation from service.  As such, under 38 C.F.R. § 3.400(b)(2), 
an effective date of the day following separation from active 
duty cannot be granted.

Therefore, since the December 26, 2003 claim represents the 
earliest reference to pseudofolliculitis barbae following the 
Veteran's discharge from service, an effective date prior to the 
November 19, 2002 effective date already granted to the Veteran 
cannot be established.  There is simply no evidence on file that 
can be construed as an informal or formal claim, or a request to 
reopen a claim, prior to December 26, 2003 for service connection 
for pseudofolliculitis barbae.  As such, the Veteran's claim for 
an effective date prior to the November 19, 2002 effective date 
already granted, for service connection for pseudofolliculitis 
barbae, with an initial disability rating of 10 percent, is 
denied.  


ORDER

An effective date prior to November 19, 2002 for the grant of 
service connection, with a 10 percent evaluation, for 
pseudofolliculitis barbae, is denied.


REMAND

The Veteran contends that he has a speech impairment due to 
service.

A January 2009 Statement of the Case incorrectly characterized 
the Veteran's issue on appeal as a hearing impairment, but did 
address the issue of service connection for a speech impairment, 
in the body of the document.  The RO subsequently provided an 
October 2009 Supplemental Statement of the Case that clarified 
the issue and correctly stating the issue on appeal.  It further 
indicated that the RO had received the Veteran's January 2009 
Substantive Appeal in regards to the speech impairment claim.

However, in his January 2009 Substantive Appeal, in regards to 
the speech impairment claim, the Veteran requested a BVA hearing 
at a local VA office before a member of the Board.  Since the 
failure to afford the Veteran a hearing would constitute a denial 
of due process that could result in any BVA decision being 
vacated, this matter must be addressed prior to any appellate 
review.  See 38 C.F.R. § 20.904.

The Board also notes that the Veteran's TDIU claim is 
inextricably intertwined with the issue of service connection for 
a speech impairment.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991) (two issue are "inextricably intertwined" 
when they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other issue 
has been rendered).

Accordingly, the case is REMANDED for the following action:

The RO shall schedule the Veteran to 
appear at the requested hearing, as soon 
as it may be feasible. Notice should be 
sent to the appellant, with a copy of the 
notice associated with the claims file.  
If, for whatever reason, the Veteran 
decides that he no longer wants this type 
of hearing (or any other type of hearing), 
then he should indicate this in writing, 
which should also be documented in his 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


